Case 1:21,cy,10480-ADB,, Document 1 Filed 05/12/21 Page 1of8
PE DISPUT Ca Var

DIsTi2ic7 0 AASSACHUIETTILED
IN CLERKS OFFICE
9 ) O27) MA
STowta LZ. Sine, 100) MAY 12 PM 2: 43
J in Do! ro Ara
VS

 

 

A tetey Kyan T. MAttheale

 

CIVIL Con Lag ane
Lhader- sfrbies af tla. ted Shrhes Cofemenl

/) The polar feesrdes at Barns title County Sarl,
L000 Sherk Clite, ovare pth CLS BE.
2) Jha bekadirfis an Alipeney af Lr AT One (eek
Late, lly mndh, Wass 02360
3) No AiCEmLaT Ton SLM IE zs ALEC ESS, a
4) F/ain Sf prs AE pediay SUT. Saf 76 Lowes
Auk pled Anofhe- ove 7m ASAE Ade AAT
C/nmx
©) Jhe Cammentweetls Anpoarkl Wlaitthas To
Ryan Ze hepreset tha plaialr7te
(6) ZA The ™oace(h oF NMasember L020, he A? JV 4 hee
/r hyined fle flair DPE Phat tle bil MOT feT
49 Le vier Pris Joli Jo DME Le LOGE fee
ee Aida Arsy folk Z£ “arg fe Cheats
(WJ DF umkl eo Hedted (he Lavyer (07H (©
Demis be cfse ZS beet! Ae frtrkd) fot
Lrtlide fle pter- PRAT:
Case 1:21-cv-10780-ADB Document 1 Filed 05/12/21 Page 2 of 8

SMH SE MATT wo yo aR
OE aeaetliay Fe aba ZZ
eKchbAhy evrdence Unhl (re eve oF my
padi time-T Sho Cann bad Comin el
fnges feck Yew nr xe TES. LWA CV WEEE. 1
[Sf . ee FeAnd joey. And fan Ze Crd & de
(2) v0. Alleged LicTrny oles ke oved euideree
by ma reat AMelefa, of 2EY ecards.
2) Lot lobo enc yp ted Jl. a (lege
UL Tams Coll Agne Limp Atic. Ve frre von
JV Pan eee Ae hid Yh See
dclehors-vid Bimyn pl/netok e xclantory
fle cords andl KK. Lienawga yn fe folie!
6) ZL bleuwk Mr. Mrflhwr voll pbT do Seo
fib Cowt sqgpoinkd Albrneys, Ait Ze, Ao
Lor aque hat police Comm (POLLEY ud
DAS presest Unethical preset...
¢) (GY Aleo ja Nilem bem £620), Z ALA Jebsk
7 Ihe G 47 C0Vet aon 200m ZF Luihed Ye
Pepiese-] mysce(f because flr Mrtthess
bil Abt allar rry keer oF Arcs 070V
fv Wusntie S... :
Ji) Z alin Sold Tobyo Coldea Yhat (Vir Malls
Shryx Beh Lodve 1s Jabgyerk-f bit EF
Sty she ws Corryot. That of te had Aud
Case 1:21-cv-10780-ADB Document 1 Filed 05/12/21 Page 3 of 8

 

Smith ve MA ihe Klye F
fe yeh ail sptee fone Phe gh a
Wiatl—L tatd pol be Saul

Fogg ee

2] Tal couat, Nr MAI Ay ead + Gf pe
Ze rs Ls (lofi! Fo Ore Es «, LU Sob0
There athe — gnged 3 sue ah Pye
stiny LZ head hLoVecle fd’ Spiess
COUrt po fad Lobe /0Campehera— 4
Shak gy ZL Act age tufh af a. KT

fea is Clivyvyor=
(3) In Mrtfhosk Gut ye seal So (Brfy ecua ter
here Lo urs bas (Ally exTwHed Pe az
Ay reemeT by La. (Viel tag ber fy lto2K
Lola Wir Mths —M “010-7 Shaan
agired wih fev— Milfhus had yne ana
0079 —aihing PL eur leaky 70 tuov2k
Lu th fim,
(4) Disad sdae —prteed L «2h gel Pr
(2eV 20 Yar WVLOT MN FO Dis MES es (fe Kae
W fenege! Z had hy pearl him that
Ag ty seep A Gf met de $6 12 _COXKL, 2
Dato Hor Lode Crlelea.
1s) Sur eng, 117 Nathws leat? Mohan 7b
Dysmiss 0xXclided re pack Tht Sae DA
Psled Lhe Gerd pry Bi % tte DQVA

 
Case 1:21-cv-10780-ADB Document1 Filed 05/12/21 Page 4of 8

S11 1TA LE Mutt hows Va
fregvey Ge cA sbtad 62 behdt of Fle
22 Clk Achm Gad as fefbe ZL IVA
ard Alersies pli € X20 — fH! of
LA) LUAS [P&S Repres tae’ fed (Ee rad
Jity 1 Gata Qn raditmer

ZL Ald Ur. Metthos to sachbe Tere
LG UMnertxs rood Sake D2 Sen 42666 LS UA
th Jhais uw pet” ~ cae tPare KLe AMiskat
ATEY rex, td ThL elt ext 2¢ ON ae c

L Det Lobr Adar look At (es piae “
(6) Daspeadk, Me Malthos Kosed fre Sve
af Py Copekay Aga — Ate Fd beog

Jyie/ Fang bev. MT one welt Carlen Ryn
weal we a Leter Aakd bee /<t hf
Sard TF ets Bord Come fear :

(7) 5000 A ZT ALL Aim ya DisMicsal
Daati 1 ye good fad L£ 1A ha ct
Jy $e (7 — LUN Suldeat fio Le2 go

arypefeall! S417 Lf

6) Da. Fag ber feshfied, Under Kyart Class,

S frre Phat Lf Comer Af. - Je

DAM Rs be Cane. sexe rq Pe art

a triched her Cirederafhal(—A Ary L2rcn/

“y

 
Case 1:21-cv-10780-ADB Document1 Filed 05/12/21 Page 5of 8

Sn Us VAT as feeve Ss

LN ewal Shei bone, rhire cA ogi A1or-
Che derfalk aal vob S~eVicrey Fles~L

17) Kyo protatged po of pre set
VV 2.casfe~ he cavey (Onkr “ad JL521be feu
A Zak buf Lyre oval iton

20) On Diy 47, 26 1, De Dasetive Ao t-
S-UMAES wil WR OH Lecontrterled
EZ & allwe€ fo file Ad 720 (260
JO Drsmess Bid WG ~T. SAe alto fred
yy fe Copetear: _

2)) Newell hss, pny Cwo aly ney cbpackh
Arad blk Fre Cowl fide Ctr Z“Lo So
LP ran S70 peo Pivad Pa I: wpe’. J Zk
JA alse ob ete. |

22] Atak of tA Glee, Le. ct i onan.
A eee ae AL ee ae ”
TL | ser ali TD yee AH
rm) ha vi i ae 7 2 J

23) Never Teless, SPI date Ze a 6p AMY
ful My (filet. Kyft Ne Bers Vidar d.
= Vers” Ayo A shied WT Jarry er
Colle. Fak til Q_LLechy F244,
[26 kphcArbly Lewnwed Diesel? 1! pAe

 
Case 1:21-cv-10780-ADB Document1 Filed 05/12/21 Page 6 of 8

SN (Tah MaTfhusds aga &

24 frromised he J fell Lf. Nex] Upeacy J447
-ymn Cortturn ecards “74 Hsyy STEELS S
ore. AM f) Oe Anse J O1OEECN CE Pinel ”»
Qt A fe>lat AE Ce/ lah oac chia
Ais ce Ju AT US Ger » Pi eT; “— 52
POA TAL a — Lek, S

2 Mert Abwey Soa, LA LifprT ewes

7 Za, a due $2 l/ Wied seo Z pred
fim, Flea M0. bobo GT Apgyaiakel) Aad
J» lif Me V7 Ad i. ae Abi ig /) Hie
/Ninls like Ae yrd Tre Elleged Aes
ime es LESS EC», S MoirPrs iker ch ll JO
Lae > Pabyl ve.

2b) My 0A A iergy Lele ye. The falice

 

A ee

CN try pled (be dh icpl ued dF HAT

A WV a Uy COTES Ye A LOVIG |

sbo Aa fle roe Wome as Wy alpel

eatin aol faeg, Ce 7 Dich ~opth .
22} The T al, Mit (ee f1 Leb 2027 — We

teehee pli Loy — beak

"ecto scopically ard ae oF pages

Lereelatel - Ala fiecard: Weedlell...

324 morphs Lafe~ Pls pail oO dked

YF amagather Dik Lleamed (x KecG .

 

 
Case 1:21-cv-10780-ADB Document1 Filed 05/12/21 Page 7 of 8

Sir th Ss We fflewss faye 7

25) [be clleesd Vi Cleethoryed fhe ple peal

/ rid wee D oe Laragbed

24) 2 Year AY Gok Lb Lerhhiki The

C2 fo/0ne Lelie) s LD) ALd, a YX
ALky Sle Litd A pill exxadya Lge
A- 5, C0 foro le ekwt & Corian? he
tele heas*. ( | |

20/ Nkthws Moher Lost} he Me NCS aiesrit
Jacl) de Yi pee 4, = (Lathe, Jie. CSAMUNE Lok
A- lAf- 1 pred A Ay s ial Te
Ae pb lave Game — KT ary OW SMa
yo bt Wks Bee nantt Aw Hiei Caw 7
Layer At 2eWied ik go ager? [%
CaVigl C4 JZ ‘qT Cntvy pred PLY al. le ged
Lithims fier Lily hSc fiat Ln” [oy frelf)
va me rie ieee aa aL OMA (2 cade
Unthl fle ev7e a? (lk gerd py. ~2
COi7ue arnt Led an Pes!

3/ y Whe Metthals fle tesrcedk Tae pssve_of Ms
Compefercy And gue JIVE. senl Ve Vn aa
tpure / CAL Co ah al eS 2 Le
Hbopetenl, i, [LEMOS sr PILE dH -

22) Mr Males cs not Ad2hay Bin Ae,
bee 4S AL ely Meahiy ay aad Ue Ll
Case 1:21-cv-10780-ADB Document 1. Filed 05/12/21 Page 8 of 8

 

SNA ve Mrtihs “Lye S

33) T rhe L Pavan Xe LA Ad rely seyera/ Pomee
Ike C6apnves C7 ae Zavee ue
2 ZNWAtl LG, Jey e lrtlen a Lied x Ae?

| Cees AA fread Kg AT BP kewesent Sele a
Jisteel, he , Lie) ee ae

aa ees LVMH JA aghr PVE ae
AT) Ave Alle sorf- Aes Foy nd Mle es
De. oe ele a.

Jad 5 only hecrw1e Jur. ee a
MG uA CO ICL f Ne LUUT7 Ye
a Noe 2. an 7 agreed th Le Oke
LATA Ayia. oe

35) Ie esd = lek Wl (0! Fe Ae Mis«
ez oF ae Leven so fy Caruk Cxclude
Lbat fra Bete Lobve Ack Leow, ark
Who WL Kict Athtry cll TA Ailce
feeke Va Wey , el ea dl ony. fT MeL]

eos radicted fir 4 Ce ang Lae

Nel Colom: — Shay Aid MM Presen/ eX
JWI MEOVS excufortt-ry Lhon they

Z Saehk a Tem. By FURY

ZL Steke Cre Wi i0n Dolla

 

 

 

LT Seek Dvchamor Keppel hn he f
gt As en .
P-6-Z/ 7 Baty L aS

IAMS Prble Taf |
